DETAILED ACTION
Applicant’s Amendment filed on July 1, 2022 has been reviewed. 
Claims 1 and 5 are amended in the amendment.
Claims 1-5 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scarpelli et al. (US 2011/0238377 A1), hereinafter referred to as Scarpelli, in view of Miyazaki et al. (US 2009/0182801 A1), hereinafter referred to as Miyazaki.

With respect to claim 1, Scarpelli teaches A data linkage system (the performance management system identifies whether there is a linkage between the changed configuration parameter and the system's metrics, para. 0030) comprising: 
a hardware processor that implements (processor, para. 0008)
a data collection system that collects data from an information system (an application executing in computer 110 [including data collection system] collect and monitor performance data from a number of IT system elements, including mainframe 140 and application 145 running thereon, data storage system 150 such as a storage area network, server 160 and application 165 running thereon, workstation 170 and application 175 running thereon, and router 180 [information system(s)], para. 0019; a performance management system determines whether there is a change in the monitored system's configuration parameters. If a change is detected, the performance management system next determines from a knowledgebase whether there exists a linkage between the changed configuration parameter and one or more system metrics, para. 0017), and
a configuration change system that changes a configuration of the data linkage system (the performance management system identifies whether there is a linkage between the changed configuration parameter and the system's metrics, para. 0030; automatically adjusting baselines to a metric due to a configuration change is illustrated; the process 500 is typically initiated when a performance management system [including configuration change system] detects a change in one or more configuration parameters, para. 0029; fig. 5); and
 a data storage system that receives the data from the data collection system (Table 1 illustrates some example linkages between configuration parameters and metrics. As shown in Table 1, a change in a configuration parameter could impact one or more system metrics. The performance management system identifies all existing linkages between each changed configuration parameter [data which collected by computer 110/data collection system from monitored device/IT system element/information system stored as Table] and the various system metrics, para. 0035) and stores the data received from the data collection system (Table 1 illustrates some example linkages between configuration parameters and metrics. As shown in Table 1, a change in a configuration parameter could impact one or more system metrics. The performance management system identifies all existing linkages between each changed configuration parameter [data which collected by computer 110/data collection system from monitored device/IT system element/information system stored as Table] and the various system metrics, para. 0035), wherein 
when a change in data configuration in the information system is detected (automatically adjusting baselines to a metric due to a configuration change is illustrated; the process 500 is typically initiated when a performance management system [including configuration change system] detects a change in one or more configuration parameters, para. 0029; fig. 5), the configuration change system determines whether or not content of a change of a configuration, which is to be changed according to the content of the change in data configuration in the information system, among configurations of the data collection system and the data storage system has been determined in the data linkage system, [[and]] changes the configuration is to be changed according to the content of the change in data configuration in the information system, among the configurations of the data collection system and the data storage system to the determined content, in accordance with the configuration change system determining that the content having been determined in the data linkage system (if the performance management system calculates a metric's baseline every hour before a configuration change, after the configuration change, the baseline may be recalculated every 5 minutes in the next six hours. RESET_BASELINE. In this type of baseline adjusting algorithm, the performance management system will discard baseline values collected before the configuration change, and calculate the baseline using only the data collected after the configuration change, para. 0033-0034; Table 1 illustrates some example linkages between configuration parameters and metrics. As shown in Table 1, a change in a configuration parameter could impact one or more system metrics. The performance management system identifies all existing linkages between each changed configuration parameter and the various system metrics, para. 0035), and 
Scarpelli does not explicitly teach
stops processing of the data collection system and the data storage system relating to the data, in accordance with the configuration change system determining that the content has not been determined in the data linkage system.
	However, Miyazaki teaches 
stops processing of the data collection system and the data storage system relating to the data, in accordance with the configuration change system determining that the content has not been determined in the data linkage system (the interface configuration change processing unit. 101b then executes an interface information update process of updating the interface information entered in the interface information table 102b; the interface configuration change processing unit 101b deletes the interface information after the configuration change process is completed from the configuration change target interface list entered in the configuration change target interface list table, para. 0100; the interface configuration change processing unit 101b then refers to the configuration change target interface list table 103b to determine whether no entry exists, if it is determined that no entry exists, the interface configuration changing command accepting process is terminated, and if it is not determined that no entry exists, para. 0101) in order to appropriately update or change configuration as taught by Miyazaki (para. 0087).
Therefore, based on Scarpelli in view of Miyazaki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Miyazaki to the system of Scarpelli in order to appropriately update or change configuration as taught by Miyazaki (para. 0087).

With respect to claim 2, Scarpelli teaches The data linkage system according to claim 1, wherein 
the configuration change system changes a configuration of the data collection system according to the change in data configuration in the information system (if the performance management system calculates a metric's baseline every hour before a configuration change, after the configuration change, the baseline may be recalculated every 5 minutes in the next six hours. RESET_BASELINE. In this type of baseline adjusting algorithm, the performance management system will discard baseline values collected before the configuration change, and calculate the baseline using only the data collected after the configuration change, para. 0033-0034; Table 1 illustrates some example linkages between configuration parameters and metrics. As shown in Table 1, a change in a configuration parameter could impact one or more system metrics. The performance management system identifies all existing linkages between each changed configuration parameter and the various system metrics, para. 0035).

With respect to claim 4, Scarpelli teaches The data linkage system according to claim 1, wherein 
the change in data configuration in the information system is detected based on information from a configuration management server of the information system (a performance management system determines whether there is a change in the monitored system's configuration parameters; if a change is detected, the performance management system next determines from a knowledgebase whether there exists a linkage between the changed configuration parameter and one or more system metrics, para. 0017; fig. 2).

With respect to claim 5, Scarpelli teaches A configuration change system that changes a configuration of a data linkage system (the performance management system identifies whether there is a linkage between the changed configuration parameter and the system's metrics, para. 0030; automatically adjusting baselines to a metric due to a configuration change is illustrated; the process 500 is typically initiated when a performance management system [including configuration change system] detects a change in one or more configuration parameters, para. 0029; fig. 5), 
wherein the data linkage system comprises:
a hardware processor (processor, para. 0008) that implements a data collection system that collects data from an information system (an application executing in computer 110 [including data collection system] collect and monitor performance data from a number of IT system elements, including mainframe 140 and application 145 running thereon, data storage system 150 such as a storage area network, server 160 and application 165 running thereon, workstation 170 and application 175 running thereon, and router 180 [information system(s)], para. 0019; a performance management system determines whether there is a change in the monitored system's configuration parameters. If a change is detected, the performance management system next determines from a knowledgebase whether there exists a linkage between the changed configuration parameter and one or more system metrics, para. 0017); and 
a data storage system that receives the data from the data collection system and stores the data received from the data collection system (Table 1 illustrates some example linkages between configuration parameters and metrics. As shown in Table 1, a change in a configuration parameter could impact one or more system metrics. The performance management system identifies all existing linkages between each changed configuration parameter [data which collected by computer 110/data collection system from monitored device/IT system element/information system stored as Table] and the various system metrics, para. 0035), and  
wherein when a change in data configuration in the information system is detected (automatically adjusting baselines to a metric due to a configuration change is illustrated; the process 500 is typically initiated when a performance management system [including configuration change system] detects a change in one or more configuration parameters, para. 0029; fig. 5), the configuration change system determines whether or not content of a change of a configuration, which is to be changed according to the content of the change in data configuration in the information system, among configurations of the data collection system and the data storage system has been determined, and changes the configuration, which is to be changed according to the content of the change in data configuration in the information system, among the configurations of the data collection system and the data storage system to the determined content, in accordance with the configuration change system determining that the content having been determined in the data linkage system (if the performance management system calculates a metric's baseline every hour before a configuration change, after the configuration change, the baseline may be recalculated every 5 minutes in the next six hours. RESET_BASELINE. In this type of baseline adjusting algorithm, the performance management system will discard baseline values collected before the configuration change, and calculate the baseline using only the data collected after the configuration change, para. 0033-0034; Table 1 illustrates some example linkages between configuration parameters and metrics. As shown in Table 1, a change in a configuration parameter could impact one or more system metrics. The performance management system identifies all existing linkages between each changed configuration parameter and the various system metrics, para. 0035), and 
Scarpelli does not explicitly teach
stops processing of the data collection system and the data storage system relating to the data, in accordance with the configuration change system determining that the content has not been determined in the data linkage system.
However, Miyazaki teaches 
stops processing of the data collection system and the data storage system relating to the data, in accordance with the configuration change system determining that the content has not been determined in the data linkage system (the interface configuration change processing unit. 101b then executes an interface information update process of updating the interface information entered in the interface information table 102b; the interface configuration change processing unit 101b deletes the interface information after the configuration change process is completed from the configuration change target interface list entered in the configuration change target interface list table, para. 0100; the interface configuration change processing unit 101b then refers to the configuration change target interface list table 103b to determine whether no entry exists, if it is determined that no entry exists, the interface configuration changing command accepting process is terminated, and if it is not determined that no entry exists, para. 0101) in order to appropriately update or change configuration as taught by Miyazaki (para. 0087).
Therefore, based on Scarpelli in view of Miyazaki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Miyazaki to the system of Scarpelli in order to appropriately update or change configuration as taught by Miyazaki (para. 0087).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scarpelli et al. (US 2011/0238377 A1), hereinafter referred to as Scarpelli, in view of Miyazaki et al. (US 2009/0182801 A1), hereinafter referred to as Miyazaki, and further in view of Kagiwada (US 2020/0286148 A1).

With respect to claim 3, Scarpelli in view of Miyazaki teaches The data linkage system according to claim 1 as described above, 
Scarpelli in view of Miyazaki does not explicitly teach wherein 
the data storage system includes a data conversion system that converts the data collected by the data collection system, and 
the configuration change system changes a configuration of the data conversion system according to the change in data configuration in the information system.
However, Kagiwada teaches wherein 
the data storage system includes a data conversion system that converts the data collected by the data collection system (data linkage system 700 includes an acquisition unit 71, a storage unit 72, a conversion unit 73, para. 0100; the conversion unit 73 reads out the first individual specification data associated with the system identifiers A and B from the storage unit 72, converts the first individual specification data into standard specification data, para. 0104-0105), and 
the configuration change system changes a configuration of the data conversion system according to the change in data configuration in the information system (the conversion unit 73 reads out the first individual specification data associated with the system identifiers A and B from the storage unit 72, converts the first individual specification data into standard specification data and stores in the storage unit 72 the standard specification data, para. 0104-0105) in order to allow data handled by one system to be handled by another system by conversion as taught by Kagiwada (para. 0010).
Therefore, based on Scarpelli in view of Miyazaki, and further in view of Kagiwada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kagiwada to the system of Scarpelli in view of Miyazaki in order to allow data handled by one system to be handled by another system by conversion as taught by Kagiwada (para. 0010).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
September 20, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447